Citation Nr: 0707021	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-21 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hepatitis C as caused by VA hospitalization or medical or 
surgical treatment of blood transfusion during radical 
prostatectomy in March 1990.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
October 1955.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.   

The veteran and his spouse testified at a videoconference 
personal hearing in February 2006 before the undersigned 
Veterans' Law Judge.  A copy of the hearing transcript is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran contends that his hepatitis C, diagnosed in 2002, 
was caused by a blood transfusion during radical 
prostatectomy at VA in March 1990.  Through his 
representative, the veteran contends that the hepatitis C was 
due to an unforeseen event. 

Because the appellant's claims were filed on or after October 
1, 1997, the version of 38 U.S.C.A. § 1151 in effect prior to 
October 1, 1997 (requiring only that additional disability be 
"the result of" VA hospital care, medical or surgical 
treatment, or examination), and implementing regulations at 
38 C.F.R. § 3.358, are not applicable.  The version of 38 
U.S.C.A. § 1151 that became effective October 1, 1997 is the 
applicable statute in this case.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and (1) the disability 
or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was 
(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or 
(B) an event not reasonably foreseeable. (emphasis 
added) 

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361 
(2006), which provides that, in order to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.  38 C.F.R. § 3.361(b).  
Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  Claims based on additional disability or death due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2006).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form,  must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2006). 

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim. 38 C.F.R. § 3.159(c) 
(2006).  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include medical and other records from VA 
medical facilities.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  38 
C.F.R. § 3.159 (2006).

In this case, the claims file does not contain the March 1990 
records of VA hospitalization and radical prostatectomy 
surgery at VAMC Little Rock, or any follow-up VA treatment 
records.  An April 2004 VA AMIE request reflects that 
complete hospital records were requested to be sent to the 
VAMC in the veteran's case.  A VA examiner's report of 
subsequent review of the records reflects that the veteran 
received one unit of blood as a transfusion during the VA 
prostatectomy surgery in March 1990.  It is unclear which 
"medical records" the VA examiner reviewed in August 2004 
because the records of the March 1990 surgical treatment are 
not in the claims file.  In February 2005, a VA Decision 
Review Officer requested the agency of original jurisdiction 
(AOJ) to obtain the veteran's complete hospital file (VAMC 
Little Rock), including VAMC treatment reports from 1989 to 
2005, and to attach the hospital file to the veteran's claims 
file.  The requested VAMC Little Rock records of 
hospitalization were never obtained and placed in the claims 
file.  The VA medical records that were printed in June 2005 
and associated with the claims file pertain to a subsequent 
and unrelated surgery for bladder tumor in April 1992, and 
include subsequent and unrelated VA treatment records from 
1992 to 1994.    

The claims file also does not contain a copy of any consent 
form signed by the veteran in conjunction with the March 1990 
surgery.  The veteran testified that he signed a consent form 
prior to the March 1990 surgery that authorized blood 
transfusion if it were needed.  In light of the significance 
of proper informed consent under 38 C.F.R. § 3.361, the Board 
finds that the consent form signed before the March 1990 
surgery should be obtained because it is relevant to the 
question of whether the veteran was advised of any risk of 
hepatitis C from a blood transfusion and whether hepatitis C 
is a risk that a reasonable health care provider would have 
foreseen or disclosed in connection with the informed 
consent.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A medical opinion 
was previously obtained in this case in August 2004 and 
September 2005; however, the examiner does not indicate that 
he had access to the veteran's consent form, or what risks 
were disclosed to the veteran in connection with the informed 
consent, or to what the veteran consented prior to the March 
1990 surgery performed by VA that included a blood 
transfusion.  In addition, the question posed to the 
reviewing VA physician in August 2004 - "whether the event 
described by the veteran was or was not reasonably 
foreseeable" - was too ambiguous to elicit an opinion on the 
question of foreseeability.  The question does not indicate 
whether the "event" referred to is the blood transfusion in 
March 1990 or the subsequent diagnosis of hepatitis C.  
Consequently, the meaning of the August 2004 VA examiner's 
opinion that the "event" was not reasonably foreseeable is 
unclear, especially in the context of the rest of the August 
2004 opinion and subsequent opinion in December 2005 to the 
effect that actual causation between VA blood transfusion in 
March 1990 and the veteran's hepatitis C was unlikely, and 
that any opinion of etiology would involve speculation.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain complete records of 
hospitalization for the veteran from the Little 
Rock VAMC for the period from 1989 to the March 
1990 hospitalization, including documentation of 
informed consent for the March 1990 prostatectomy 
surgery, and obtain VA treatment records from 
Little Rock VAMC for the period subsequent to the 
March 1990 surgery.  Associate these records with 
the claims file.   

2.  After obtaining the VA hospitalization and 
treatment records, the AOJ should arrange for the 
veteran to be afforded a VA examination by an 
appropriate examiner (other than the VA physician 
who conducted the August 2004 examination and 
December 2005 addendum).  The relevant records in 
the claims file must be available to, and reviewed 
by, the VA examiner.  A review of the records 
should include the March 1990 hospitalization 
records and, if available, the informed consent 
documentation from the veteran prior to the March 
1990 prostatectomy surgery that involved a blood 
transfusion.  

Following a review of the record, and physical 
examination of the veteran, the examiner should 
provide the following opinions:

*	Is it at least as likely as not (a 50 
percent or higher probability) that the 
veteran's hepatitis C (diagnosed in 2002) was 
caused by a blood transfusion in March 1990? 

*	If so, was the proximate cause of the 
hepatitis C carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing the March 1990 hospital care or 
medical or surgical treatment?

*	In 1990, was hepatitis C a risk that a 
reasonable health care provider would have 
considered to be an ordinary risk of a blood 
transfusion?

*	Was this veteran informed prior to 
surgery in March 1990 that hepatitis C was an 
ordinary risk factor from a blood transfusion? 

* 	In 1990, was hepatitis C a risk that a 
reasonable health care provider would have 
disclosed to the veteran in connection with 
the informed consent for blood transfusion for 
surgery?

3.  The AOJ should thereafter review the additional 
evidence that has been obtained and determine 
whether the claim for compensation under 
38 U.S.C.A. § 1151 sought on appeal may now be 
granted.  If the benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case, 
and should be given the opportunity to respond 
thereto.

The purpose of this remand is to provide additional 
assistance to the veteran in development of the claim.  No 
action by the veteran is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



